IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,420-02


                            EX PARTE TERRELL BUSH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 14-01-046-CRW-B IN THE 218TH DISTRICT COURT
                             FROM WILSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault, and he was sentenced to twenty years’ imprisonment on each count.

        Applicant contends that his prior appellate counsel rendered ineffective assistance because

that counsel failed to timely file a notice of appeal. The trial court has entered findings and

recommends that a late appeal be granted. The findings and recommendation are supported by the

habeas record.
                                                                                                      2



          Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 14-01-046-CRW from the 218th District Court of Wilson County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 11, 2017
Do not publish